          Case 1:21-cr-00073-RJS Document 18 Filed 06/17/21 PageID.33 Page 1 of 4

Order Setting Conditions of Release (Modified 03/19 UT)




                         United States District Court
                                                          DISTRICT OF UTAH


    UNITED STATES OF AMERICA                                                  ORDER SETTING
                               V.                                          CONDITIONS OF RELEASE
                     Dana Jean Steele

                                                                             Case Number: 1:21cr73-RJS


IT IS SO ORDERED that the release of the defendant is subject to the following conditions:

(1) The defendant must not commit any offense in violation of federal, state or local or tribal law while on release in
    this case.

(2) The defendant must immediately advise the court, defense counsel and the U.S. attorney in writing of any change
    in address and telephone number.

(3) The defendant must appear in court as required and must surrender for service of any sentence imposed.
           The defendant must next appear at (if blank, to be notified)                                  Enter text.
                                                                                                           PLACE

          Enter text.                                                            on                      Enter text.
                                                                                                    DATE AND TIME



                                  Release on Personal Recognizance or Unsecured Bond

     IT IS FURTHER ORDERED that the defendant be released provided that:

(4) The defendant promises to appear in court as required and to surrender for service of any sentence imposed.

(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

          Enter text.                                                        dollars   ($) Enter text.

     in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                                                             Page 1 of 4
            Case 1:21-cr-00073-RJS Document 18 Filed 06/17/21 PageID.34 Page 2 of 4

                                              Additional Conditions of Release
         Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant
and the safety of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the
conditions marked below:

    (6) The defendant must:

        ☒ (a) maintain or actively seek verifiable employment and/or maintain or commence an educational program at the
              discretion of pretrial services.
        ☒ (b) abide by the following restrictions on his/her personal associations, place of abode, or travel:
              ☒ (i) maintain residence and do not change without prior permission from the pretrial officer.
              ☒ (ii) not travel outside the state of Utah without prior permission from the pretrial officer.
              ☒ (iii) not travel outside the United States without prior permission from the Court.
        ☐ (c) maintain residence at a halfway house or community correction center.
        ☒ (d) avoid all contact with those named persons, who are considered either alleged victims, potential witnesses and/or
              codefendants.
        ☒ (e) report on a regular basis to the pretrial officer as directed.
        ☒ (f) not possess a firearm, ammunition, destructive device, or other dangerous weapon.
        ☐ (g) ☐ not use alcohol, ☐ not use alcohol to excess, ☐ not frequent establishments where alcohol is the main item of
              order.
        ☒ (h) not use or unlawfully possess a narcotic drug and other controlled substances defined in 21 U.S.C.§ 802 unless
              prescribed by a licensed medical practitioner. Prescriptions should be reported to the pretrial officer.
        ☒ (i) submit to drug/alcohol testing as directed by the pretrial officer; defendant shall pay all or part of the cost of the drug
              testing:
              ☐ (1) if testing reveals illegal drug use, the defendant must participate in drug and/or alcohol abuse treatment, if
                        deemed advisable by the pretrial officer; defendant shall pay all or part of the cost of the program, based
                        upon your ability to pay as the pretrial officer determines.
              ☒ (2) if testing reveals illegal drug use, the court will be notified immediately, with further action to be
                        determined.
        ☐ (j) you must submit to Remote Alcohol Testing and abide by all of the program requirements for a period of * days.
              You must pay all or part of the costs of participation in the program as directed by the pretrial officer.
        ☒ (k) participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by
              the pretrial officer; defendant shall pay all or part of the cost of the program, based upon your ability to pay as the
              pretrial officer determines.
        ☐ (l) undergo mental health evaluation and complete any recommended treatment, as directed by the pretrial officer, and
              take any mental health medications as prescribed; defendant shall pay all or part of the cost of the program, based
              upon your ability to pay as the pretrial officer determines.
        ☒ (m) surrender any passport to the United States Clerk of the Court, District of Utah.
        ☐ (n) not obtain or apply for passport.
        ☐ (o) not incur new credit charges or open additional lines of credit without prior permission from the pretrial officer.
        ☐ (p) not be employed in any fiduciary capacity or any position allowing access to credit or personal information of
              others.
        ☐ (q) not view, access or possess any sexually explicit materials.
        ☐ (r) not have contact with those individuals under 18 years of age without adult supervision except as approved by the
              pretrial officer.
        ☒ (s) participate in one of the following location restriction program components and abide by its requirements as the
              pretrial officer instructs:
              ☒ (i) Curfew. You are restricted to your residence every day (Enter) from Enter to Enter or ☒ as directed by
                        the pretrial officer; or
              ☐ (ii) Home Detention. You are restricted to your residence at all times except for employment, education,
                        religious services, medical, substance abuse or mental health treatment, attorney visits, court appearances,
                        court-ordered obligations, or other activities preapproved by the pretrial officer; or
              ☐ (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down except for medical necessities and
                        court appearances or other activities specifically approved by the court.
               ☐ (iv) Inclusion Zone. You are required to be at the following location(s) at the following time(s): Enter text.
               ☐ (v) Exclusion Zone. You are restricted from the following area(s): Enter text.
                                                             Page 2 of 4
          Case 1:21-cr-00073-RJS Document 18 Filed 06/17/21 PageID.35 Page 3 of 4

    ☐ (t) be monitored by the form of location monitoring indicated below, and abide by all technology and program
          requirements. The defendant shall pay all or part of the costs of participation in the location monitoring program as
          directed by the court and the pretrial services officer. No overnight travel without court approval.
          ☐ (i) Radio Frequency (RF) Monitoring;
          ☐ (ii) Global Positioning Satellite (GPS) Monitoring;
          ☐ (iii) Voice Recognition Monitoring: Requires analog phone service at approved residence at participant’s
               expense;
          ☐ (iv) Virtual Monitoring Application: Requires smartphone with location services and push notification features
               enabled at participant’s expense.
    ☒ (u) be monitored by the form of location monitoring technology, at the discretion of the pretrial services officer, and
          abide by all technology and program requirements. The defendant shall pay all or part of the costs of participation in
          the location monitoring program as directed by the court and the pretrial services officer.
    ☒ (v) submit person, residence, office, or vehicle to a search, conducted by the pretrial officer at a reasonable time and in
          a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition of
          release; failure to submit to a search may be grounds for revocation; the defendant will warn any other residents that
          the premises may be subject to searches pursuant to this condition.
    ☐ (w) participate in the United States Probation and Pretrial Services Office Computer and Internet Monitoring Program
          under a ☐ co-payment plan or ☐ non-co-payment plan, and will comply with the provisions outlined in:
          ☐ (i) Appendix A - Limited Internet Access (Computer and internet use, as approved);
          ☐ (ii) Appendix B - Restricted Internet Access (Computer access only, as approved);
          ☐ (iii) Appendix C - Restricted Computer Access (No computer or internet access except for approved
                    employment).

             All computers, internet accessible devices, media storage devices, and digital media accessible to the defendant are
             subject to manual inspection/search, configuration, and the installation of monitoring software and/or hardware.

             The defendant must submit person, residence, office, or vehicle to a search, conducted by the pretrial officer at a
             reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
             violation of a condition of release; failure to submit to a search may be grounds for revocation; the defendant will
             warn any other residents that all computers, internet accessible devices, media storage devices, and digital media
             may be subject to searches pursuant to this condition.

    ☐ (x) execute a bond or an agreement to forfeit upon failing to appear as required, the following sum of money or
           designated property.
    ☐ (y) post with the court the following indicia of ownership of the above-described property, or the following amount or
           percentage of the above-described money:
    ☐ (z) execute a bail bond with solvent sureties in the amount of $ Enter text.
    ☐ (aa) be placed in the custody of a third party, who agrees (a) to supervise the defendant in accordance with all the
           conditions of release, (b) to use every effort to assure the appearance of the defendant at all scheduled court
           proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or
           disappears.

             Name of person or organization
             Address
             City and state  (Tel no.)

                                                           Signed:__________________________________________________
                                                                                                              Custodian or Proxy
☐   (7)      The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
             42 U.S.C. § 14135a.

☐   (8)      Attend Pretrial Pathways Program as directed by Pretrial Services.

☐   (9)      Additional conditions: Enter text.




                                                         Page 3 of 4
            Case 1:21-cr-00073-RJS Document 18 Filed 06/17/21 PageID.36 Page 4 of 4

                                              Advice of Penalties and Sanctions

TO THE DEFENDANT:

         YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

         A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine,
or both.
         The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
misdemeanor. This sentence will be in addition to any other sentence.
         Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a
criminal investigation. It is a crime punishable by up to ten years of imprisonment and a $250,000 fine or both to tamper with a
witness, victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
         If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted
of:
         (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you will be
                fined not more than $250,000 or imprisoned for not more than 10 years, or both;
         (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you will be fined
                not more than $250,000 or imprisoned for not more than five years, or both;
         (3) any other felony, you will be fined not more than $250,000 or imprisoned not more than two years, or both;
         (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

         A term of imprisonment imposed for failure to appear or surrender must be in addition to the sentence for any other offense.
In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                Acknowledgment of Defendant
         I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set forth above.

                                                                              ______________________________________________
                                                                                            Signature of Defendant


                                                                              ______________________________________________
                                                                                               City and State

                                          Directions to the United States Marshal

☒     The defendant is ORDERED released June 17, 2021. Defendant to report to the USMS office on June 18, 2021 at 10:00 am for
processing.
☐     The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that the
      defendant has posted bond and/or complied with all other conditions for release. The defendant must be produced before the
      appropriate judicial officer at the time and place specified, if still in custody.


Date: June 17, 2021                                                           ______________________________________________
                                                                                          Signature of Judicial Officer



                                                           _____________________Magistrate Judge Daphne A. Oberg____________
                                                                                   Name and Title of Judicial Officer
                                                              Page 4 of 4
